, ‘)
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of [ | by
© ee fa ° * .

UNITED STATES DISTRICT COURT
' SOUTHERN DISTRICT OF CALIFORNIA

United States of America ; JUDGMENT IN A CRIMINAL CASE

 

 
  
   

 

 

 

 

YY, ‘ (For Offenses Committed On or After November 1, 1987)
~ Saul Guzman-Zavala Case Number: 3:19-mj-23909
Robert C Schlejm-—————___. |
Defendant's Attorney FE / L E D
- REGISTRATION NO. 89265298 .
THE DEFENDANT: SEP 24 2019
pleaded guilty to count(s) 1ofComplaint . CLERK Usp
LI was found guilty to count(s) BOO THERN DISTRICT OF CALIFORNIA
after a plea of not guilty. . —eTUTy
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Tl The defendant has been found not guilty on count(s)
CL} Count(s) ae dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody. of the United States Bureau of Prisons to be
imprisoned for a term of:

AQ TIME SERVED Oo | days

 

Assessment: $10 WAIVED & Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special asséssments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Tuesday, September 24, 2019
Date of Imposition of Sentence

DUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | oo 3:19-mj-23909

 

 
